Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the axial direction is labeled "I1" in figures 4 and 5 but the specification discloses axial direction "11".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9 - 11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HA, US 2013/0025100.
Regarding Claim 1, HA discloses a fastening device, comprising: a case unit 40 having a radial direction and an axial direction and comprising: an annular wall (outer wall of the housing 40), surrounding an inner space (see figure 2); a spool 30, within the inner space and comprising an axial space, the axial space comprising a large-diameter segment (at a bottom portion of the spool 30 having a lower flange; see figures 3a and 3b) and a small-diameter segment (for a rotating shaft 50 to be inserted therethrough), the small-diameter segment connected to the large-diameter segment along the axial direction (see figures 3a and 3b); a driving unit 20, disposed above the spool (30) along the axial direction, the driving unit (20) selectively prohibiting the spool (30) from rotating in a loosening direction; a knob 10, disposed above the driving unit (20) along the axial direction, the knob (10) coupled to the driving unit (20); and a connecting unit 50, 51, comprising: a first part set (51), connected to the knob (10); and a second part set (50), inserting in the axial space to connect to the first part set (51), and the second part set (50) being limited within the large-diameter segment (a head portion of the second part set 50 cannot move beyond a bottom wall of the housing 40).
Regarding Claim 2, HA discloses the fastening device of claim 1, wherein the first part set (51) comprises a screw bar 51, the second part set (50) comprises a connecting 
Regarding Claim 9, HA discloses the fastening device of claim 1, wherein the case unit further comprises: an inner annular groove (for the lace to travel through), disposed at a lower end of the annular wall (see figure 2).
Regarding Claim 10, HA discloses the fastening device of claim 1, wherein the case unit further comprises: a stop portion 41, located at the annular wall and protruding toward the inner space along the radial direction (figure 2); wherein the spool (30) is located below the stop portion (figure 3b).
Regarding Claim 11, HA discloses a fastening device, comprising: a case unit 40, having a radial direction and an axial direction and comprising: an annular wall (outer wall of the housing 40), surrounding an inner space; a spool 30, within the inner space and comprising an axial space, the axial space comprising a large-diameter segment (at a bottom portion of the spool 30 having a lower flange; see figures 3a and 3b) and a small-diameter segment (for a rotating shaft 50 to be inserted therethrough), the small-diameter segment connected to the large-diameter segment along the axial direction (figures 3a and 3b); a driving unit 20, disposed above the spool (30) along the axial direction, the driving unit (20) selectively prohibiting the spool (30) from rotating in a 
Regarding Claim 20, HA discloses the fastening device of claim 1, wherein the case unit further comprises: a stop portion 41, located at the annular wall and protruding toward the inner space along the radial direction (figure 2); wherein the spool (30) is located below the stop portion (figure 3b).
Claim(s) 1 - 3, 11 - 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, US 2012/0228419 (hereinafter Chen '419).
Regarding Claim 1, Chen '419 discloses a fastening device, comprising: a case unit 6 having a radial direction and an axial direction and comprising: an annular wall 62, surrounding an inner space (see figure 1); a spool 4, within the inner space and comprising an axial space, the axial space comprising a large-diameter segment (bounded by the bottom flange of the spool 4; fitted for a bottom portion of element 61; see figure 5) and a small-diameter segment 41, the small-diameter segment (41) connected to the large-diameter segment along the axial direction (figure 5); a driving unit 2, disposed above the spool (4) along the axial direction, the driving unit (2) selectively prohibiting the spool (4) from rotating in a loosening direction; a knob 1, disposed above the driving unit (2) along the axial direction, the knob (1) coupled to the driving unit (2); and a connecting unit (bolt and element 61), comprising: a first part set (not labeled), connected to the knob (1); and a second part set (not labeled), inserting in 
Regarding Claim 2, Chen '419 discloses the fastening device of claim 1, wherein the first part set (bolt) comprises a screw bar (with a threaded portion; see figure 1), the second part set comprises a connecting barrel 61, the connecting barrel (61) comprises a top portion (a base portion of the barrel 61) and a barrel body portion (having smaller  diameter than that of the top portion), the barrel body portion is connected to the top portion (see figure 5), the barrel body portion passes through the small-diameter segment (41) and is configured for the screw bar (bolt) to screw therewith (see figure 5), the top portion is limited within the large-diameter segment (via the bore of the base 6; see figure 5).
Regarding Claim 3, Chen '419 discloses the fastening device of claim 2, wherein the knob (1) comprises a boss 11 protruding toward the inner space along the axial direction (figure 2), the barrel body portion is engaged with the boss (see figure 5), thereby allowing the connecting barrel (61) to move simultaneously with the knob (1).
Regarding Claim 11, Chen '419 discloses a fastening device, comprising: a case unit 6, having a radial direction and an axial direction and comprising: an annular wall 62, surrounding an inner space; a spool 4, within the inner space and comprising an axial space, the axial space comprising a large-diameter segment (a bore adjacent to a spool hole 41) and a small-diameter segment 41, the small-diameter segment connected to the large-diameter segment along the axial direction; a driving unit 3, disposed above the spool (4) along the axial direction, the driving unit (3) selectively prohibiting the spool (4) from rotating in a loosening direction; a knob 1, disposed above 
Regarding Claim 12, Chen '419 discloses the fastening device of claim 11, wherein the connecting unit (bolt) comprises: a first part set (the bolt), connected to the knob (1); and a second part set 61, disposed within the axial space to connect to the first part set (figure 5), and the second part set is limited (axially) within the larger-diameter segment (via a bore of the case unit 6; figure 5).
Regarding Claim 13, Chen '419 discloses the fastening device of claim 12, wherein the first part set (bolt) comprises a screw bar (threaded portion of the bolt), the second part set (61) comprises a connecting barrel 61, the connecting barrel (61) comprises a top portion (limited via a bore of the case unit 6; see figure 5) and a barrel body portion (having inner threads), the barrel body portion is connected to the top portion, the barrel body portion passes through the small-diameter segment (41) and is configured for the screw bar (bolt) to screw therewith (see figure 5), the top portion is limited (axially) within the large-diameter segment.
Regarding Claim 14, Chen '419 discloses the fastening device of claim 13, wherein the knob (1) comprises a boss 11 protruding toward the inner space along the axial direction, the barrel body portion is engaged with the boss (11), thereby allowing the connecting barrel (61) to move simultaneously with the knob (1).
11 - 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, US 2010/0251524 (hereinafter Chen '524).
Regarding Claim 11, Chen '524 discloses a fastening device, comprising: a case unit 1, having a radial direction and an axial direction and comprising: an annular wall 12, surrounding an inner space; a spool 4, within the inner space and comprising an axial space, the axial space comprising a large-diameter segment (defined by a shoulder 134) and a small-diameter segment (defined by a lip 133), the small-diameter segment (133) connected to the large-diameter segment (134) along the axial direction; a driving unit 54, disposed above the spool (4) along the axial direction, the driving unit (54) selectively prohibiting the spool (4) from rotating in a loosening direction; a knob 5, disposed above the driving unit (54) along the axial direction and the knob (5) coupled to the driving unit (54), operation of the knob (5) causing the spool (4) to release a lace; and a connecting unit 2, connected to the knob (5), and the connecting unit (2) disposed within the axial space and limited (axially) within the large-diameter segment (see figure 6).
Regarding Claim 12, Chen '524 discloses the fastening device of claim 11, wherein the connecting unit (2) comprises: a first part set 53, connected to the knob (5); and a second part set 2, disposed within the axial space to connect to the first part set, and the second part set is limited (axially) within the larger-diameter segment (see figure 6).
Regarding Claim 13, Chen '524 discloses the fastening device of claim 12, wherein the first part set (53) comprises a screw bar (see figure 2), the second part set (2) comprises a connecting barrel (forming the hole 22), the connecting barrel (22) .
Claim(s) 1, 8, 11, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, US 7,367,522 (hereinafter Chen '522).
Regarding Claim 1, Chen '522 discloses a fastening device, comprising: a case unit 11 having a radial direction and an axial direction and comprising: an annular wall 12, surrounding an inner space (see figure 2); a spool 30, within the inner space and comprising an axial space, the axial space comprising a large-diameter segment (bottom portion of the tubular body 32; figure 3) and a small-diameter segment (upper portion of the body 32; figure 3), the small-diameter segment connected to the large-diameter segment along the axial direction (figure 3); a driving unit 55, disposed above the spool (30) along the axial direction, the driving unit (55) selectively prohibiting the spool (30) from rotating in a loosening direction; a knob 50, disposed above the driving unit (55) along the axial direction, the knob (50) coupled to the driving unit (55); and a connecting unit 51, 57, comprising: a first part set (not labeled), connected to the knob (50); and a second part set (not labeled), inserting in the axial space to connect to the first part set (see figure 3), and the second part set being limited (axially) within the large-diameter segment (via the first part set; see figure 3).
Regarding Claim 8, Chen '522 discloses the fastening device of claim 1, wherein the first part set comprises a fastening barrel 51, the second part set comprises a screw 
Regarding Claim 11, Chen '522 discloses a fastening device, comprising: a case unit 11, having a radial direction and an axial direction and comprising: an annular wall 12, surrounding an inner space; a spool 30, within the inner space and comprising an axial space, the axial space comprising a large-diameter segment (bottom portion of the tubular body 32; figure 3) and a small-diameter segment (upper portion of the body 32; figure 3), the small-diameter segment connected to the large-diameter segment along the axial direction (figure 3); a driving unit 55, disposed above the spool (30) along the axial direction, the driving unit (55) selectively prohibiting the spool (30) from rotating in a loosening direction; a knob 50, disposed above the driving unit (55) along the axial direction and the knob (50) coupled to the driving unit (55), operation of the knob (50) causing the spool (30) to release a lace 39; and a connecting unit 51, 57, connected to the knob (50), and the connecting unit (51, 57) disposed within the axial space and limited (axially) within the large-diameter segment (see figure 3).
Regarding Claim 12, Chen '522 discloses the fastening device of claim 11, wherein the connecting unit comprises: a first part set 51, connected to the knob (50); and a second part set 57, disposed within the axial space to connect to the first part set, and the second part set is limited (axially) within the larger-diameter segment (see figure 3).
.
Allowable Subject Matter
Claims 4 - 7 and 15 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677